    Case 17-23332          Doc 54      Filed 09/18/20 Entered 09/18/20 23:15:31                 Desc Imaged
                                      Certificate of Notice Page 1 of 2
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
                                                            Case No.
                                                            :         17−23332
Ramara A. Vassel
15328 Greenwood                                             Chapter : 13
Dolton, IL 60419                                            Judge :   Donald R Cassling
SSN: xxx−xx−5964 EIN: N.A.
aka Ramara A. Thomas




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : HSBC Bank USA, N.A., as Trustee for the registered


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
HSBC Bank USA, N.A., as Trustee of your claim in the above matter, designated Claim No. 8 . If no objections are
filed by you on or before October 6, 2020 the Court shall substitute HSBC Bank USA, N.A., as Trustee in your place
and stead as a claimant. If objections to the assignment of claim are filed, a hearing will be scheduled by the
court. You will be notified of the date of this hearing.




                                                           For the Court,




Dated: September 16, 2020                                  Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
          Case 17-23332            Doc 54       Filed 09/18/20 Entered 09/18/20 23:15:31                         Desc Imaged
                                               Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 17-23332-DRC
Ramara A. Vassel                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: pseamann                     Page 1 of 1                          Date Rcvd: Sep 16, 2020
                                      Form ID: ntcasclm                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2020.
db             +Ramara A. Vassel,   15328 Greenwood,   Dolton, IL 60419-2833
26194378        HSBC Bank USA, N.A., as Trustee for the registered,   Ocwen loan Servicing LLC,   PO BOX 24605,
                 West Palm Beach FL 33416-4605

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 15, 2020 at the address(es) listed below:
              David M Siegel    on behalf of Debtor 1 Ramara A. Vassel davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Grant W Simmons    on behalf of Creditor   Ocwen Loan Servicing, LLC as servicer for HSBC Bank USA,
               N.A., as Trustee for the registered holders of ACE Securities Corp. Home Equity Loan Trust,
               Series 2005-HE3, Asset Backed Pass-Through Certific ND-Two@il.cslegal.com
              Joel P Fonferko    on behalf of Creditor   HSBC Bank USA, N.A., as Trustee for the registered
               holders of ACE Securities Corp. Home Equity Loan Trust, Series 2005-HE3, Asset Backed
               Pass-Through Certificates ND-One@il.cslegal.com
              Laura A. Hrisko    on behalf of Creditor   HSBC Bank USA, N.A., as Trustee for the registered
               holders of ACE Securities Corp. Home Equity Loan Trust, Series 2005-HE3, Asset Backed
               Pass-Through Certificates ND-Two@il.cslegal.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Peter C Bastianen    on behalf of Creditor   OCWEN LOAN SERVICING, LLC ND-Four@il.cslegal.com
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 7
